Stayton, Associate Justice.
This action was brought by Guadalupe county against Wilson county to establish the true boundary line between the two counties, and to enjoin Wilson county from exercising jurisdiction over certain territory claimed to be a part of Gaudalupe county. A plea to the jurisdiction of the court was interposed, which was overruled by the court, after which a trial was had and a judgment rendered in favor of the defendant.
The plea to the jurisdiction should have been sustained and the cause dismissed, for the question was not one for judicial inquiry. There was a law in force defining the boundaries of Wilson and Guadalupe counties, and the statute provides the mode by which county boundaries may be ascertained. R. S., 686-691.
If the act of March 13, 1874, defining the boundaries of Wilson county, had been unconstitutional for want of a proper title, a suit between the counties could not have been maintained for the sole purpose of having it so declared.
If the act had been unconstitutional, it would have interposed no obstacle to the exercise of jurisdiction by Guadalupe county over the territory which prior to it belonged to that county.
Persons owning property, or living within the disputed territory, by showing a sufficient pecuniary interest, or injury to themselves, *231might, in a matter affecting themselves, have presented a question for judicial inquiry.
[Opinion delivered December 21, 1882.]
It is proper to say that even if the act of March 13, 1874, was invalid, which it is unnecessary for us to consider, the same had been re-enacted in the Revised Statutes prior to the institution of this suit. R. S., 927.
The cause is dismissed.
Dismissed.